Citation Nr: 9930904	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
chemical burns of the hands.  

2.  Entitlement to service connection for residuals of frozen 
hands and feet.  

3.  Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.  

4.  Entitlement to service connection for a disability 
manifested by painful joints secondary to Agent Orange 
exposure.  

5.  Entitlement to service connection for a disability 
manifested by muscle stiffness secondary to Agent Orange 
exposure.

6.  Entitlement to service connection for a foot disorder 
secondary to Agent Orange exposure.  

7.  Entitlement to service connection for polyneuropathy 
secondary to Agent Orange exposure.  

8.  Entitlement to service connection for nonspecific 
arthralgias secondary to Agent Orange exposure.  

9.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971, 
from September 1973 to September 1977, and from November 1978 
to November 1979.  For service in the Republic of Vietnam, 
the veteran was awarded the Bronze Star Medal, the Air Medal 
with two Oak Leaf Clusters, and the Combat Infantryman Badge, 
among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Houston, Texas, Department of Veterans' Affairs (VA) Regional 
Office (RO), which have denied VA benefits on all issues 
presently perfected for appeal.  

In its most recent September 1999 written argument, the 
representative argued that there were only service medical 
records for one of the veteran's three periods of active 
service, and that the appeal should be remanded to the RO for 
collection of all remaining service medical records.  This 
was a misstatement of fact.  The veteran's claims folder 
actually contains service medical records from all three of 
the veteran's periods of active service from 1968 through 
1979.  There is no obvious indication that any particular 
records from service are missing.  Accordingly, remand for 
this purpose is not warranted.  

The veteran was noted to have a pronatory instability of both 
feet secondary to bow legs (20 degree tibial variance) during 
service; he has complained of chronic foot pain and 
discomfort ever since service separation; and clinical 
evidence on file reveals that he may have chronic plantar 
fasciitis or other foot disability which is attributable to 
the bow leg defect.  While the veteran has presented a claim 
for service connection for a foot disorder attributable to 
Agent Orange exposure, the Board finds that a claim for 
service connection for a foot disorder secondary to the 
defect of bowed legs in accordance with 38 C.F.R. § 3.310(a) 
is reasonably presented by the evidence.  Such a claim has 
not been addressed by the RO and is not developed for appeal 
in accord with 38 C.F.R. § 20.200.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  While the veteran is noted to have received a chemical 
burn of the hands during service, the service medical records 
do not show any chronic residuals, the service separation 
examination indicated that the hands were normal, and there 
is no clinical or other competent evidence on file which 
shows that the veteran has any chronic residual as a result 
of this service injury.  

2.  The service medical records record that the veteran had 
cold-sensitive hands, but there is no clinical or other 
competent evidence on file which shows that his hands or his 
feet were actually frozen during service, nor is there any 
clinical or other competent evidence on file which shows that 
he has any chronic residuals of frozen hands or feet at any 
time during or after service.  

3.  No clinical or other competent evidence on file shows or 
demonstrates that the veteran had a chronic skin disorder, a 
disorder manifested by painful joints, a foot disorder, a 
disorder manifested by muscle stiffness, polyneuropathy, 
and/or nonspecific arthralgias at any time during or after 
service which is attributable to Agent Orange exposure.  


CONCLUSION OF LAW

1.  Claims for service connection for residuals of chemical 
burns of the hands, and for residuals of frozen hands and 
feet are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Claims for service connection for a skin disorder, a 
disorder manifested by painful joints, a foot disorder, a 
disorder manifested by muscle stiffness, polyneuropathy, 
and/or nonspecific arthralgias, all as a result of exposure 
to Agent Orange, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Well Grounded Claims:  A person who submits a claim for VA 
disability compensation benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The Court of Appeals for Veterans 
Claims (Court) has provided that a well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence, and the evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When the issue presented in an application for service-
connected disability is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

The Court has established what may be referred to as a three-
pronged test in analyzing well-grounded claims.  In Caluza v. 
Brown, 7 Vet. App. 498 (1995), the Court held that, in order 
for a veteran's claim for service connection to be well 
grounded, there must be competent evidence of:  (1) Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence; and (3) a nexus or causal 
connection between inservice injury or disease and current 
disability in the form of medical evidence.  

The Court has held that without competent clinical evidence 
establishing the existence of current disability, a claim for 
service connection cannot be well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  A claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

I.  Claims for direct service connection

Additional Law and Regulation:  In general, service 
connection may be established for disability resulting from 
disease or injury suffered in line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for certain specified 
chronic disabilities, such as arthritis or other organic 
diseases of the nervous system, if they are shown to have 
become manifest to a compensable degree within one year after 
a veteran is separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the case of any veteran who engaged in combat with the 
enemy during active service for the United States during a 
period of war, VA shall accept it as sufficient proof of 
service connection, any disease or injury alleged to have 
been incurred or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

In Arms v. West, 12 Vet. App. 188 (1999), the Court discussed 
the meaning and effect of 38 U.S.C.A. § 1154(b) with respect 
to both the questions of well groundedness of claims, and 
adjudication of claims on the merits for combat veterans.  As 
held in Collette v. Brown, 82nd F.3d 389 (Fed. Cir. 1996), 
there are three sequential determinations that must be made 
when a combat veteran seeks to show service incurrence using 
§ 1154(b).  First, it must be determined whether the veteran 
has proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service" (even though there is no official 
record of such incurrence or aggravation in service).  If 
these first two entries are satisfied, then the Secretary 
"shall accept" the veteran's evidence as sufficient proof 
of service incurrence unless the Secretary rebuts this by 
clear and convincing evidence to the contrary.  

However, Collette did not obviate the current disability or 
medical nexus requirements for setting forth a well grounded 
claim.  Rather, the first sentence of § 1154(b) relates only 
to incurrence, that is, "what happened [in service]."  
Although evidence of service incurrence is usually shown by 
reference to a veteran's service medical records, § 1154(b) 
relaxes the evidentiary requirements for adjudication of 
certain combat related VA disability compensation claims.  
However, a combat veteran who uses lay testimony to show 
incurrence or aggravation must nevertheless generally proffer 
medical evidence to establish a current disability and its 
nexus, or causal connection, to service, because "lay 
persons are not competent to offer medical opinions."  In 
discussing the decision in Arms, the Court further held in 
Kessel v. West, No. 98-772 (U.S. Vet. App. Sept. 20, 1999) 
(en banc), that § 1154(b) only relaxes the evidentiary 
requirement regarding the service incurrence or aggravation 
element of a well grounded claim.  For purposes of submitting 
a well grounded claim, a combat veteran's statements, 
standing alone, may be sufficient to establish service 
incurrence.  However, where the determinative issue is nexus 
or the existence of current disability, Arms and § 1154(b) 
are not controlling.  

Facts:  During the veteran's first period of service, and 
apparently while serving in Vietnam in May 1970, there is a 
single notation that the veteran received "mild chemical 
burns yesterday."  He was provided topical treatment and 
returned to duty.   There is no other entry in the veteran's 
service medical records from his first, second or third 
periods of active military service reflecting treatment for 
any chronic problem residual to the mild chemical burn 
received in May 1970.  The physical examination for 
separation from the veteran's first period of service 
performed in April 1971 indicated that the upper extremities 
were normal, and in the accompanying report of medical 
history, the veteran reported that he did not have any 
trouble with skin diseases, arthritis or rheumatism, bone, 
joint or other deformity, or lameness or neuritis or 
paralysis or any other particular problem with his hands.  

The September 1973 physical examination for enlistment for 
the veteran's second period of active service indicated that 
his upper extremities were normal.  In December 1973, the 
veteran complained of skin cracking and bleeding on the hands 
and the earlier history of a chemical burn was noted.  The 
veteran was referred to the dispensary but there is no 
further reference to complaints, findings or treatment for 
residuals of chemical burns of the hands thereafter.  During 
this second period of service, in March 1976, apparently 
while stationed in Germany, the veteran reported a history of 
ten months of stiffness in the dorsum of both hands occurring 
on exposure to cold.  Examination of the hands showed no 
swelling, erythema, tenderness, cyanosis, trophic changes, or 
clubbing.  There was good strength, full range of motion in 
the wrist and fingers, and the radial pulses were plus 
two/plus two.  The impression was a "cold sensitivity," and 
arthritis was doubted.  The veteran was referred for X-ray 
studies of both hands which were interpreted as showing no 
signs of abnormality.  The physical examination for 
separation from the second period of service in May 1977 
again noted that the upper extremities were normal.  In the 
accompanying report of medical history, the veteran did not 
report any problems or chronic symptoms relative to residuals 
of chemical burns of the hands, or of frozen hands or feet.  
He did note foot trouble related to pronatory instability 
secondary to tibia vara, but there was no indication of 
residuals of frozen hands or feet.  

Finally, the veteran's physical examination for enlistment 
for his third period of service found no abnormalities of the 
upper extremities or the feet.  The veteran did not report 
any such problems in the accompanying report of medical 
history.  

The veteran filed his first claim for service connected 
disability in March 1978, during the break between his second 
and third periods of active service.  That claim did not 
include a claim for residuals of chemical burns of the hands, 
or for residuals of frozen feet and hands.  The veteran did 
not file a claim for service connection for chemical burns of 
the hands or frozen feet and hands until March 1995, over 15 
years after he was finally separated from active service.  

A VA outpatient treatment record from October 1993 contained 
the veteran's complaint of numbness in both hands, right 
greater than left, worsening over the past year.  Examination 
revealed the veteran was in no acute distress.  There was no 
atrophy, motor strength was five minus/five, deep tendon 
reflexes were two plus.  In April 1994, the veteran underwent 
a right carpal tunnel release surgery but no records 
associated with that surgery relate neurological impairment 
to a remote chemical burn or to a cold or frostbite injury.  

During a May 1997 VA general medical examination, the veteran 
indicated that while in Vietnam, a smoke grenade went off 
inside his rucksack.  Two weeks later, he reported having 
burning and irritation to the tops of both hands.  He said he 
was given cream and his hands were wrapped.  He did not have 
any blisters, only a burning sensation to the skin.  He also 
complained of numbness to the bottom of his toes, which came 
and went when it was cold.  He said that his hands and feet 
were frozen in 1975 while stationed in Germany.  This 
physician had access to and reviewed the veteran's claims 
folder, including the service medical records, and noted that 
there was no documentation of actual frozen hands and feet in 
those records.  After completing a physical examination, this 
physician stated that the only thing he could identify was 
that the veteran had dry skin.  There was no flaking or 
lesions.  The veteran was not using any medication.  

In March 1998, the veteran was provided surgery for right 
ulnar nerve transposition and a right proximal carpectomy but 
no records of this surgery related any current disability to 
a chemical burn of the hands in 1970 or to cold or frostbite 
injuries from 1974-75.   

In October 1998, the veteran was provided with a VA protocol 
examination for cold injuries.  During this examination, the 
veteran reported that in "1974" both of his hands and feet 
were frozen.  This physician reviewed the veteran's service 
medical records and found no documentation of frostbite in 
1974.  Physical examination revealed that the skin color was 
normal, and there were no lesions on the feet or hands.  
Pedal pulses were equal bilaterally, and there was no 
cyanosis or clubbing.  There was no pedal edema.  The 
assessment from examination was normal, except for bilateral 
slightly high arches and onychomycosis of the right first and 
fifth toenails.  No current residual of cold injury or 
frostbite was identified.

Analysis:  The veteran's claims for direct service connection 
for residuals of chemical burns of the hands and for frozen 
hands and feet are not well grounded.  First, with respect to 
chemical burns, aside from the single service medical record 
notation from May 1970, there is simply no clinical evidence 
of any chronic residual of this injury.  The veteran was 
noted to have received a "mild" chemical burn which was 
topically treated on that one occasion.  There is no 
documentation of any necessary clinical treatment for these 
chemical burns at any time during the remainder of the 
veteran's active service.  While the earlier chemical injury 
was referred to once more in December 1973, there was no 
medical evidence indicting that symptoms in December 1973 
were related to a mild chemical injury in May 1970.  The 
veteran did not himself complain of residuals of chemical 
burns at any time during service separation or enlistment 
examinations performed after this incident.  

Finally, there is no record of findings or treatment or 
diagnosis of chronic residuals resulting from a mild chemical 
burn of the hands at any time after service.  On current VA 
examination, X-rays of the hands were normal and the only 
thing identified was dry skin, which itself was not 
specifically attributed to an earlier chemical burn.  While 
service incurrence of a mild chemical burn of the hands was 
documented (so application of 38 U.S.C.A. § 1154(b) is not 
necessary), following topical treatment, there is simply no 
clinical evidence identifying any chronic residual disability 
after the incident occurred.  Without competent evidence of a 
current disability and competent evidence of a causal 
connection relating current disability to an incident in 
service, the claim for service connection for residuals of a 
mild chemical burn of the hands is not well grounded.  

With respect to residuals of frozen hands and feet, there is 
certainly no competent clinical evidence that the veteran 
ever had frozen hands or feet at any time during or after 
service.  There is no evidence of service incurrence which is 
purported to have occurred during the veteran's second 
enlistment, not during combat service (so 38 U.S.C.A. 
§ 1154(b) is not applicable).  On a single occasion in March 
1976, the veteran provided a 10 month history of stiffness in 
the dorsum of both hands which occurred during cold weather.  
Examination of the hands was entirely normal, including X-ray 
studies, and the assessment was only "cold sensitivity."  
There was no complaint or finding regarding the feet being 
sensitive to cold.  While the veteran would certainly be 
competent to identify symptoms from being cold he would not 
be competent to provide a diagnosis of particular clinical 
residuals of frozen hands or feet.  

Because there is no competent evidence on file which 
documents that the veteran ever had hands and/or feet which 
were actually frozen, and because there is no competent 
evidence of any chronic residuals of frozen hands or feet at 
any time during or subsequent to service, the veteran's claim 
for service connection for this disorder is not well 
grounded.  The most recent VA protocol examination for cold 
injuries resulted in findings of absolutely no disability of 
any kind related to frozen hands or feet.  Without evidence 
of actually sustaining frozen hands or feet during service, 
without chronic residuals clinically documented for many 
years after service, and without any clinical evidence of 
current disability related to prior freezing of the hands or 
feet, the veteran's claim for service connection for this 
disability is also not well grounded.  

II.  Claims for Service Connection Secondary to Agent Orange 
Exposure

Additional Law and Regulation:  In addition to the ordinary 
rules regarding incurrence or aggravation of disability 
during active service described above, there are also special 
rules provided with respect to exposure to herbicides.  If a 
veteran who had herbicide exposure during service provides 
competent evidence establishing a clinical diagnosis of 
chloracne or other acneiform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers of the 
lung, bronchus, larynx, or trachea, and certain specified 
soft tissue sarcomas, service connection for such a disorder 
will be (rebuttably) presumed.  38 C.F.R. § 3.309(e) (1998).  

Following exposure to herbicide agent, including Agent 
Orange, if an individual manifests any of the diseases 
specified above to a degree of 10 percent or more at any time 
after service, service incurrence will be (rebuttably) 
presumed, except that (1) chloracne or other acneiform 
disease consistent with chloracne, (2) porphyria cutanea 
tarda and (3) acute and subacute peripheral neuropathy must 
become manifest to a degree of 10 percent or more within one 
year of service separation, and respiratory cancers within 30 
years after the last date on which the veteran was exposed to 
an herbicide agent.  38 C.F.R. § 3.307(6)(ii).  A veteran 
who: (1) had active military service in Vietnam from January 
1960 through May 1975, and (2) has a disease listed at 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent (unless there is affirmative 
evidence to establish that he was not so exposed).  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Facts:  The April 1968 initial service entrance examination 
noted that the veteran had had hemangiomas surgically removed 
from his forehead and abdomen many years prior to service.  
In October 1968, he complained of his feet hurting.  There 
was no swelling, and he was to be provided arch supports.  In 
November 1968, he was advised to obtain boots which were his 
correct size.  In January 1969, he was treated for a slight 
infection of a toe of the right foot.  Several days later, 
the toe was looking better.  In May 1970, the veteran 
received mild chemical burns and was provided topical 
treatment.  In January 1971, he was noted to have multiple 
plantar warts on both feet, and they were treated.  Treatment 
continued in April 1971.  Later in April 1971, the veteran 
was provided a physical examination for separation.  No 
abnormality was noted.

The September 1973 physical examination for entrance to the 
veteran's second period of active service again noted no 
abnormality.  The veteran at his second enlistment stated 
that he did have a problem with skin disease.  However, this 
entrance examination only noted that the veteran had wax in 
his ear, dandruff, and had prior hemangiomas removed in 
infancy.  

In December 1973, the veteran complained of his skin cracking 
with bleeding of the hands.  He reported earlier chemical 
burns of both hands, and was referred to a dispensary.  
However there is no indication of any further treatment of 
this complaint made during the veteran's second enlistment.  

In July 1975, the veteran complained that he had had 
intermittent problems of his lower legs and feet.  
Examination noted that the ankles had full range of motion, 
pulses were intact, but that he had general poor foot care.  
Also noted was bilateral tibial torsion.  The assessment was 
poor foot care, with athlete's foot and tibial torsion.  
February 1976, the veteran was referred to the podiatry 
clinic.  He reported a history of aching lower legs and feet, 
and examination resulting in findings of a 15 degree tibia 
vara of the lower one third of the tibia.  It was noted that 
this tibia vara (bow legs) resulted in secondary pronatory 
strain of the feet.  In June 1976, the veteran had additional 
complaints, but a physical examination was entirely normal 
except that the tibia of both feet appeared curved.  The 
veteran was provided a physical profile against certain 
activities.  Later that month, it was noted that the 
veteran's orthotics needed adjustment.  

In August 1976, it was noted that the lower extremities had 
good muscle strength, and that the knees and ankles were 
stable.  X-rays resulted in findings of no significant 
abnormality.  In January 1977, there was a normal examination 
of the knees and tibia, and the arches appeared high.  In 
January 1977, the veteran complained of pain in the hands and 
legs, and was asking for a profile.  It was noted that there 
was no significant changes from earlier examinations.  
Several days later, the veteran again complained of pain in 
the legs, hands and knees, and he requested pain medication.  
It was believed that the veteran's problems originated from a 
podiatry etiology.  In February 1977, the veteran was 
examined, and McMurray testing and lateral stability of the 
knees was entirely within normal limits.  Drawer sign was 
within normal limits, and there was no effusion, no 
tenderness, good tibial reflexes bilaterally, and no edema.  
In March 1977, it was noted that there was no pathology found 
on examination of the feet, and that there might be a problem 
with his knees.  In April 1977, it was noted that the veteran 
was unable to tolerate torque.  He had a 15 to 20 degree 
tibia vara still present, with mild chondromalacia of the 
right knee.  This condition was not responsive to treatment.  

The veteran was thereafter provided a physical profile noting 
that he had pronatory instability of both feet secondary to a 
20 degree tibia vara, which was not responsive to treatment.  
The May 1977 physical examination for separation from the 
veteran's second period of service noted that the veteran did 
have an "LP3" pronatory instability of both feet secondary 
to 20 degree tibial variance, which was not responsive to 
treatment.  

In March 1978, following the veteran's separation from his 
second period of service, he filed a claim for service 
connection for curved bilateral tibias, which he noted had 
probably existed prior to service but which he argued had 
been aggravated in service.  In conjunction with this claim, 
he was provided a VA orthopedic examination in July 1978.  
Examination of both legs while standing with heels together 
revealed "a slight to mild degree of genu varum (bow legs) 
of the tibias."  However, there was no gross deformity of 
either knee, there was no swelling, redness, increased fluid 
or tenderness about either knee joint, and all ligaments were 
intact with good stability bilaterally.  Range of motion of 
both knees was entirely normal, and there was no crepitance 
on motion of either knee joint.  McMurray's sign was negative 
bilaterally.  Musculature of both legs was normal, without 
atrophy, weakness or tenderness.  There was no gross 
deformity of either ankle, and there was no swelling, 
redness, increased fluid or tenderness about either ankle 
joint.  All ligaments were intact, with good stability of 
both ankles.  Ankle range of motion was entirely normal, with 
no crepitation of motion at the ankles.  The leg lengths were 
equal, and there was no muscular atrophy or weakness in any 
of the lower extremities.  X-ray examination of both knees 
and both ankles resulted in findings of no significant 
abnormality.  The diagnoses from examination was that there 
was no residuals of disease or injury to either knee or 
either ankle, but that there did exist "slight to mild" 
bilateral tibia vara of both legs.  

Based upon the service medical records and this most recent 
VA examination report, service connection for bilateral tibia 
vara was denied by the RO in an August 1978 rating decision 
as a congenital or developmental abnormality in accordance 
with governing law and regulations.  No disability of the 
feet or ankles was found.  The veteran was notified of this 
action, and did not thereafter appeal, and that rating action 
became final.  

In November 1978, the veteran was provided an examination for 
his third period of service which identified no abnormality.  
In December 1978, the veteran complained of muscle tightening 
in the lower part of both legs, with symptomatic knees and 
feet.  The assessment was again tibia vara.  An examination 
in December 1978 noted that there was no edema and no 
tenderness, with questionable chondromalacia.  In January 
1979, X-rays of the feet were within normal limits.  The 
impression was mild tibia vara bilateral, but without any 
objective findings.  In February 1979, it was recorded that 
the veteran had been fully examined in consultation with a 
chief complaint of diffuse aching pain over both lower 
extremities.  It was noted that he had been given a P3 
profile by a podiatrist for tibia vara with secondary foot 
pain in 1977.  He separated later that year, and then re-
enlisted the following year, in November 1978.  Physical 
examination showed "very mild tibia vara bilaterally, but 
with good neutral heels, while weight bearing."  There was 
no difference in measurement of the calves, and no palpatory 
pain or swelling.  There was full knee, hip and ankle and 
subtalar motion, and the veteran was neurologically intact.  
X-rays of the feet were normal.  The impression was mild 
clinical tibia vara, but without objective findings to 
substantiate any profile.  The service physician felt that 
the veteran's condition was a variant of normal, but he also 
felt that the profile from his previous enlistment had been 
"excessively severely restrictive."  This physician 
recommended full duty based upon minimal findings shown.  The 
veteran was offered a podiatry consult for orthotics, but 
declined.  The veteran was thereafter separated from service 
in November 1979.

VA outpatient treatment records from August 1993 contain the 
veteran's reported history of being seen approximately one 
year earlier for a rash on his right arm.  The impressions 
were possible mild dyshidrosis and onychomycosis of the right 
toenail.  In October 1993, the veteran was seen as an 
outpatient in a VA rheumatology clinic with a complaint of 
"poly-arthralgias" "to AGO."  There was a notation of pain 
in the left first metatarsophalangeal joint, with no redness 
and no swelling.  A few weeks later, he began to have pain in 
other joints of both feet and wrists.  Also noted was morning 
stiffness.  In October 1993, VA outpatient treatment records 
recorded the veteran complaints of a numbness in both hands, 
right greater than left, worsening for one year.  The 
impression was bilateral carpal tunnel syndrome.  An 
electromyogram (EMG) study from December 1993 was recorded as 
having no evidence of carpal tunnel syndrome in both hands.  
In November 1994, the veteran sought treatment for painful 
joints which he had had for "two years."  The veteran had a 
right carpal tunnel release performed by VA in April 1994.  

Following the veteran's final service separation in November 
1979, he filed additional claims for service connection in 
May 1994, over 15 years later.  In response to this filing, 
the veteran was provided three VA examinations.  

In July 1994, the veteran was provided an Agent Orange 
examination.  The veteran provided a history of pain of both 
feet, and associated numbness which resolved with rest.  A 
physical examination resulted in almost entirely normal 
findings.  The extremities had good, equal, bilateral 
peripheral pulsations, with no edema and full range of 
motion.  There was decreased grip strength in both hands, and 
motor and sensory systems were intact.  The assessment was 
arthralgias, rule out peripheral neuropathy, and rule out 
porphyria cutanea tarda.  

Also in July 1994, the veteran was provided a dermatological 
examination for Agent Orange.  There was no malar 
hypertrichosis.  There were multiple white atrophic scars on 
the upper right arm, and a very small number of tiny white 
scars on the upper left arm.  There were very small one tenth 
millimeter white scars on the right dorsal hand, and a few 
excoriated papules on the right outer arm.  This physician 
found that a diagnosis of porphyria cutanea tarda was 
doubtful due to the lack of malar hypertrichosis and the lack 
of presence of any primary lesions, vesicles, or bullae.  

Also on file is a combined rheumatology-psychology 
consultation report from July 1994.  Therein, the veteran 
reported that he was an alcoholic until 1986.  He also 
reported that prior to 1986 he smoked four packs of 
cigarettes per day.  He reported that he had a brother aged 
45 who was disabled from a reported low back problem, and 
another brother who was 46 who was also disabled from low 
back and from right shoulder problems.  The assessment from 
this consultation and history was that the psychologist felt 
that the veteran was "invested in disability."  This doctor 
raised the consideration that a portion of the veteran's pain 
represented psychogenic pain.  It was recommended the veteran 
be referred to the general psychiatry clinic.  

An August 1994 VA neurological examination contained the 
veteran's report of having recently undergone a right hand 
carpal tunnel release.  He also provided a history of low 
back pain from 1982 or 1983, a time when he reported doing 
work "carrying 60 pound mud packs."  There were no 
associated radicular symptoms however, and he reported having 
been diagnosed as having a ruptured disc at the time.  He had 
had no lumbar or cervical surgery.  Neurological examination 
showed normal tone, with no pronator drift, with a grade 5/5 
strength throughout.  There was pain with 45 degrees of neck 
flexion and rotation, and limitation of flexion of the hip to 
about 45 degrees.  Strength was 5/5 in all muscles sampled.  
There was decreased pinprick in the toes to the ankles 
bilaterally.  Gait was normal, although he complained of some 
pain with toe and heel walking, and tandem gait was normal 
and Romberg negative.  Deep tendon reflexes were two plus and 
symmetrical in the upper extremities, three for bilateral 
knee jerks, ankle jerks were three on the right and one/two 
on the left.  Plantar reflexes were flexor bilaterally.  
Cervical spine films were normal.  The impression was chronic 
distal sensory painful polyneuropathy, particularly in the 
lower extremities.  This underlying peripheral neuropathy may 
have contributed to signs and symptoms compatible with carpal 
tunnel syndrome.  The etiology for his "suspected peripheral 
neuropathy [was] uncertain."  Nerve conduction/EMG studies 
were to be performed.  

In September 1994, the veteran was provided with a VA 
psychiatric consultation.  He had been referred here from the 
VA rheumatology clinic because "they said all my problems 
were psychological."  The veteran reported that he had 
contacted multiple joint pain that was severe, and that he 
was unable to do any type of work.  His last work had been as 
a land surveyor in June 1994.  He had had multiple jobs in 
the past, including truck driver, painter and drywaller.  The 
assessment from examination was that the veteran had an 
undifferentiated somatoform disorder.  He was to be offered 
psychotherapy, but it was recorded that he did not want any 
intervention at this time, but would consider it and return 
at a later date if he felt it was needed.  Additional records 
of this consultation indicate that there was no evidence of 
psychosis.  Somatoform disorders were difficult to treat 
because patient's resisted accepting psychotherapy for a 
problem they considered to be physical in origin.  

In March 1995, VA records reflect that the veteran had a long 
history of arthralgias and was status-post carpal tunnel 
release in April 1994.  There had been no improvement in 
symptoms.  However, he had had two EMG studies, and both were 
normal.  Examination showed that motor strength was normal 
throughout, and capillary refill was good.  

In May 1997, the veteran was provided with another VA general 
medical examination.  The veteran's claims folder and his 
medical chart were available and reviewed.  The veteran 
reported a history of alcohol and tobacco use which he said 
was terminated in 1985.  The veteran quit school prior to 
service, but obtained his GED and after service went to San 
Jacinto College and completed a certificate degree in air 
conditioning.  After discharge, he worked as a painter, 
drywall finisher, surveyor's helper, truck driver, and did 
some air conditioning work.  He had had carpal tunnel surgery 
in 1994, and had a bunion removed from the left great toe in 
1996.  He complained of having bumps on his arms and the top 
of his head, which came and went.  He also complained of dry 
skin both on his hands and between his eyes.  He complained 
of "severe" pains in all his joints.  It was worse in his 
right wrist, and his right and left proximal interphalangeal 
joints.  He had seen multiple specialists including plastic 
surgery, rheumatology, orthopedics, pain management, 
occupational clinic, and psychiatry.  The veteran stated 
that, "This all started in 1994."  He also complained that 
his right and left knees were painful if they stayed bent for 
too long, or if he knelt.  He said his private physician had 
diagnosed him as having chondromalacia.  He also complained 
of pain in the heels and balls of his feet, and occasional 
numbness to the bottom of his toes which came and went when 
it was cold.  He said the muscles on the left side of his 
tibia tighten up.  He reported being in areas which had been 
sprayed by Agent Orange, but he denied that he mixed or 
sprayed it, or that it had been sprayed on him directly.  The 
veteran also reported that in 1984 he was carrying a 44 foot 
ladder and also hauling 60 pounds of mud up a scaffold when 
he injured his back.  He was hospitalized in a private 
hospital for two weeks and told that he had a ruptured disc.  
The VA physician noted past diagnoses of sensory 
polyneuropathy, and diffuse arthralgias with no objective 
findings of inflammation or arthropathy.  He had been seen in 
the dermatology clinic in March 1996 and diagnosed as having 
folliculitis.  He was also diagnosed as having seborrheic 
dermatitis and given topical steroids.  An EMG study of 
December 1996 of the upper extremities was interpreted as 
being normal.  In April 1997 he was diagnosed as having 
chondromalacia of the patella of both knees.  

Physical examination found that the veteran had full range of 
motion of both knees with no effusion and no instability.  
There was a very mild case of tinea pedis between the third, 
fourth, and fifth toes on the right foot.  There was tinea 
unguium on the left great toe.  The assessments from this 
examination were that the examiner could find no residuals of 
chemical burns on the hand.  There was no indication of any 
seborrheic dermatitis from active military service.  This 
physician noted that the veteran had been examined by many 
specialists, and he did not have any explanation for the 
severity of the veteran's symptoms.  It seemed to him that 
the patient's complaints did not correspond to his physical 
examination.  It was also noted that the veteran had 
initially been evaluated by vocational rehabilitation, but 
that he basically had quit going to that department.  This 
physician noted that it had been recorded that the veteran 
seemed obsessed with wanting a doctor to declare that he had 
severe/serious conditions causing his pain, and that this 
could be the reason for his resistance to getting better.  

In March 1998, the veteran was provided additional 
neurological surgery including a right submuscular 
transposition of the ulnar nerve at the elbow and a right 
proximal row carpectomy and a right radial styloidectomy.  
This followed the veteran's earlier right carpal tunnel 
release from April 1994.  In February 1998, the veteran was 
seen for plantar fasciitis.  He had received shoes from 
prosthetics, and had had past surgery of the great toe to 
clean up the cartilage.  

Analysis:  The veteran claims to have numerous disabilities 
as a result of exposure to Agent Orange during service in 
Vietnam.  He is documented to have had combat service in 
Vietnam, for which he received meritorious awards.  However, 
it is clear from a careful review of the file that the 
veteran does not have and has not received diagnoses of any 
disorders which are presumed to be related to exposure to the 
herbicide Agent Orange.  There is no diagnoses of chloracne 
or other acneiform disease, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, or soft tissue sarcoma.  

While the veteran has received a diagnosis of polyneuropathy 
(and nonspecific arthralgias), this diagnosis was first made 
in August 1994, many years after the veteran was separated 
from service.  While acute and subacute peripheral neuropathy 
is a disease presumptive to Agent Orange exposure, it is 
required that a diagnosis of acute and/or subacute peripheral 
neuropathy be made within one year after the veteran was 
separated from service (along with chloracne and porphyria 
cutanea tarda) for presumptive service connection to be 
awarded.  38 C.F.R. § 3.303(a)(6)(ii).  The diagnosis of 
"polyneuropathy" (not acute and/or subacute peripheral 
neuropathy) was first made in August 1994, some 24 years 
after the veteran returned from his overseas tour in Vietnam.  
Accordingly, service connection on a presumptive basis for 
any of the specified diseases related to such exposure, 
including acute and subacute peripheral neuropathy, is not 
warranted.  Additionally, in the absence of a diagnosis of 
any of the presumptive herbicide exposure diseases, the 
veteran may not be presumed to have been exposed to Agent 
Orange in accord with the applicable regulation.  38 C.F.R. 
§ 3.307 (a)(6)(iii).  Moreover, no clinical evidence on file 
relates the remote onset of polyneuropathy (or non-specific 
arthralgias), or any other current finding or diagnoses, 
specifically to the veteran's purported exposure to Agent 
Orange during service in Vietnam.  The veteran, as a layman, 
is certainly not competent to offer a clinical opinion that 
the onset of any particular disorder is causally related to 
his purported exposure to Agent Orange many years earlier in 
Vietnam.  Accordingly, all of the veteran's claims for 
service connection for disabilities secondary to Agent Orange 
exposure are simply not well grounded, because they are not 
diseases listed in the law and regulations which provide for 
presumptive service connection, and because there is an 
absence of clinical evidence relating any of these diseases 
to actual Agent Orange or other herbicide exposure.  

With respect to skin disease, the Board notes that the 
veteran has in recent years been diagnosed with various 
problems such as tinea pedis, onychomycosis, possible mild 
dyshidrosis, and perhaps other skin disorders.  However, 
there is no evidence in the service medical records 
indicating that the veteran sustained any chronic skin 
disease or disorder at any time during active military 
service, and the remote diagnoses of various skin disorders 
many years after service lack any clinical or other competent 
evidence which relates them to any incident, injury, or 
disease of active service, including the veteran's purported 
exposure to Agent Orange or other herbicides.  Accordingly, a 
claim for service connection for a skin disorder secondary to 
Agent Orange exposure and on a direct basis is also not well 
grounded.  

With respect to the veteran's upper extremities, it is clear 
that he manifested a right carpal tunnel syndrome resulting 
in right carpal tunnel surgery in September 1994, and right 
ulnar nerve transposition surgery and repeat surgery on the 
right wrist in 1998.  All of these upper extremity symptoms 
are clearly first shown to have manifested many years after 
service, and there is no clinical evidence relating any of 
them to any incident, injury, or disease of active service.  
It is documented that the veteran performed certain heavy 
lifting work for many years after service, including his own 
reported incident of carrying heavy weights, which resulted 
in a low back injury and possible ruptured lumbar disc in 
employment  injuries entirely unrelated to military service.  

Finally, several reports of psychological and psychiatric 
consultation indicate that the veteran has a significant 
superimposed undifferentiated somatoform disorder which 
causes or significantly contributes to a considerable amount 
of the veteran's current complaints, giving rise to his 
claims for service connection.  His somatoform disorder was 
first diagnosed many years after service, and is itself in no 
way clinically related to service.  Any disability residual 
to this somatoform disorder would therefore not be related to 
service, and would not be the proper subject of an award of 
service connection.  The most recent May 1997 VA general 
medical examiner noted that the veteran's multiple complaints 
do not correspond to findings on physical examination.  


ORDER

Entitlement to service connection for residuals of chemical 
burns of the hands is denied. 

Entitlement to service connection for residuals of frozen 
feet and hands is denied. 

Entitlement to service connection for a skin disorder, 
disabilities manifested by painful joints and stiff muscles, 
a foot disorder, polyneuropathy, and nonspecific arthralgias 
secondary to Agent Orange exposure is denied.  


REMAND

The veteran claims entitlement to nonservice-connected 
pension, arguing that all of his disabilities collectively 
result in his inability to work.  There are several 
references in the claims folder to the fact that the veteran 
has applied for Social Security disability, but there are no 
official records reflecting the outcome of such applications.  
The Court has held that the Board fails in its duty to assist 
to obtain Social Security Administration records which are 
relevant to a veteran's claim for pension.  

Next, while it is clear that the veteran claims to have many 
disabilities which make it difficult or impossible for him to 
work, and while the RO attempted to evaluate these 
disabilities, evidence from July and September 1994 reflect 
that the veteran has a significant somatoform disorder which 
may be responsible for many of the veteran's underlying 
symptoms.  While this disorder is not shown to be related to 
the veteran's periods of active service, a claim for 
nonservice-connected pension is based on all outstanding 
disability, whether or not it is related to active service.  
Accordingly, the Board finds that remand action is required 
for the veteran to be provided further psychiatric evaluation 
with an assessment as to the degree of impairment caused by 
psychiatric disability.

There is also reference in the file to the veteran having 
sustained a significant low back injury (unrelated to 
service), including having sustained a ruptured disc, but 
there is no clear clinical evaluation of this in the claims 
folder.  Finally, it is noted that the veteran has been seen 
and counseled with personnel in VA vocational rehabilitation, 
and the veteran's vocational rehabilitation file, if any, 
should also be considered and forwarded for review.  

For these reasons and bases, the case is REMANDED to the RO 
for the following actions:  

1.  The veteran and his representative 
must be offered the opportunity of 
submitting any additional evidence or 
argument that they may have with respect 
to the issue of the veteran's entitlement 
to nonservice-connected pension benefits.  
In this regard, the veteran should be 
requested to indicate whether or not he 
is in receipt of any Social Security 
disability benefits.  Copies of all 
medical records utilized by the Social 
Security Administration in adjudicating 
the veteran's claim for benefits must be 
obtained and added to the claims folder.

2.  The RO should obtain copies of all 
recent records of the veteran's treatment 
with VA which are not already on file for 
inclusion in the file.  The RO should 
also associate any Vocational 
Rehabilitation files with the claims 
folder.

3.  The veteran should be scheduled for a 
psychiatric examination.  The claims 
folder must be provided to the 
psychiatrist.  This physician should 
provide a complete discussion of all of 
his findings, a multiaxial assessment, 
and a global assessment of functioning 
score.  The physician should also explain 
the meaning of that score and provide an 
opinion as to the degree of impairment 
any psychiatric disorder(s) identified 
has on the veteran's ability to perform 
gainful employment.

4.  The veteran should also be scheduled 
for a general medical examination to 
evaluate his physical ability to work.  
This physician must be provided the 
claims folder.  This doctor is requested 
to identify all disabilities which are 
found at the examination, including any 
low back disorder with purported disk 
problems.  This physician should provide 
an opinion as to the veteran's physical 
ability to work.

5.  After completion of the above 
development, the RO should again address 
the veteran's claim for nonservice-
connected pension.  The RO must assign an 
appropriate disability rating for each 
disability which is clinically 
identified, including any psychiatric 
disorder and any low back disorder.  The 
RO is also reminded that the Board has 
referred back a claim for service 
connection for a foot disorder secondary 
to a bow leg defect.  The RO should 
review the examination reports for 
completeness and return them for any 
corrective action necessary.  If the 
benefit sought on appeal is not allowed, 
a supplemental statement of the case with 
a complete discussion of all issues must 
be provided to the veteran and his 
representative, and they must have an 
opportunity to respond.  The case 
(including the VA Vocational 
Rehabilitation files) should then be 
returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

